03/25/2020
             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                              Case Number: DA 20-0122
                                         DA 20-0122


 IN RE THE MARRIAGE OF:
                                                                         FILED
                                                                         MAR 25 2020
 JUSTIN LEVI MASTERS,                                                          Greenwd
                                                                                     00
                                                                       Bowen
                                                                                      C0urt
                                                                     Clerk of Supreme
                                                                                 Montana
                                                                        State of
              Petitioner and Appellee,
                                                                     ORDER
       and

 ALISIA CUBBERLY,

              Respondent and Appellant.


       On February 25, 2020, self-represented Appellant Alisia Cubberly filed a Notice of
Appeal of a final dissolution decree with this Court. A mediator was appointed. Pending
before this Court is Alisia's unopposed motion for extension oftime to file her opening brief.
       Alisia's motion is premature because this Court has not received the record from the
Flathead County District Court. After the Notice of Appeal has been filed, the Clerk of
District Court has forty days to provide this Court with the record. M. R. App. P. 9(1).
Alisia's opening brief will be due thirty days after receipt of the record. M.R. App. P. 13(1).
We point out that Alisia will receive a notice frorn the Clerk of the Supreme Court inforrning
her of when this Court has filed the District Court record. M. R. App. P. 9(6). Alisia may
seek a motion for extension of time, if necessary, after she receives this notice. Therefore,
      IT IS ORDERED that Alisia's Motion for Extension of Time is DENIED, as
premature. Alisia may seek additional time to file her opening brief as explained above.
      The Clerk ofthe Supreme Court is directed to provide a copy ofthis Order to all parties
along with a copy of this Court's Civil Appellate Handbook.
      DATED this           day of March, 2020.
                                                 For the Court,


                                                                               :*
                                                               Chief Justice